Title: From Thomas Jefferson to William Maclure, 19 October 1825
From: Jefferson, Thomas
To: Maclure, William


Dear Sir
Monticello
Oct. 19. 25.
Your favor of Sep. 24. was recieved in due time and with great thankfulness on behalf of our University for the kind offer of mineral and geological articles. we are young, and have as yet little or nothing in either of these branches of science. and we will request you so far to add to the proffered favor as to chuse for us what you think would be best for us of your collection and of what you can spare. Geology is one of the branches we propose regularly to teach. if your selection for us is put on board any vessel bound to Richmond addressed to Colo Bernard Peyton of that place, he will pay all expences and forward them to us. I hope that you will so shape your tour as to take our University in it’s course. I assure you, it is well worth your visit, than which nothing can be more gratifying to me. Accept the assurance of my continued esteem and respect.Th: Jefferson